DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 3 have been amended; support for the amendments can be found in Fig. 1-3.
Claims 1-9 have been examined on the merits.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In lines 9-10, “the opposing spaced apart” should read “the opposing spaced apart ends”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a partial rectangular loop four corners”, in lines 4-5. This limitation is unclear as to whether the partial rectangular loop has four corners or whether the four corners are in addition to the partial loop. The structural relationship between the four corners and the partial rectangular loop is unknown. Thus, the metes and bounds set forth by this limitation are unknown. Claim 1 is therefore rendered indefinite.

For the purpose of examination, “a partial rectangular loop four corners” has been interpreted to mean “a partial rectangular loop having four corners”.

Claims 2-9 are rejected based on dependency to claim 1.


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tyler (US 2016/0079578 A1).

Regarding claim 1, Tyler discloses an explosion-proof sheet (“hinged vent 38”; [0042]; Fig. 13; element 38), comprising 

a sheet body (“hinged vent 38”; [0042]; Fig. 13; element 38) formed as a whole (Fig. 13), 

wherein a recess loop (Fig. 13; elements 80, 82, and 84) in a shape (annotated Fig. 13) of an enclosed rectangular loop (Fig. 13; element 80, 82 and 84) is formed in the sheet body (38), 

a flip portion (“flaps 86”; [0049]; Fig. 13; element 86) is formed in the sheet body (38) within a region (annotated Fig. 13; element R) enclosed by the recess loop (80, 82, and 84); 

    PNG
    media_image1.png
    383
    799
    media_image1.png
    Greyscale


a score (“grooves”; [0045]; Fig. 13; elements 80 and 84) in a shape of a partial rectangular loop having four corners (annotated Fig. 13; elements N) and having substantially parallel lengthwise portions (Fig. 13; elements 80 and 114) connected with substantially parallel crosswise portions (Fig. 13; elements 84) and opposing spaced apart ends (Fig. 13; element 114) along one portion (Fig. 13; element 82) within (Fig. 13) the recess loop (80, 82 and 84), 

    PNG
    media_image2.png
    412
    767
    media_image2.png
    Greyscale

and a connection segment (“hinge portions 82”; [0051]; Fig. 13; element 82) within the recess loop (80-84) and between the opposing spaced apart ends (114), wherein as pressure 

	Regarding claim 2, Tyler discloses wherein one recess loop (annotated Fig. 13; element O; Fig. 13; elements 80, 82 and 84) is formed in the sheet body (38), and only one flip portion (annotated Fig. 13; element OO) is formed within the region (R) enclosed by the one recess loop (O).





    PNG
    media_image3.png
    412
    767
    media_image3.png
    Greyscale

	
claim 3, Tyler discloses wherein the connection segment (82) is arranged at the lengthwise portion (114).

	Regarding claim 4, Tyler discloses wherein two recess loops (Fig. 13; 80, 82, and 84; annotated Fig. 13; element T) are formed in the sheet body (38) and are arranged in parallel (annotated Fig. 13) with each other, and only one flip portion (annotated Fig. 13; element OO) is formed within the region (Fig. 13; element 86) enclosed by each of the two recess loops (T).





    PNG
    media_image4.png
    457
    767
    media_image4.png
    Greyscale



Regarding claim 5, Tyler discloses wherein adjacent portions (Fig. 13; element 80; annotated Fig. 13; element P) of the two recess loops (T) overlap with each other (annotated Fig. 13; element P) to form an overlapping portion (annotated Fig. 13; element P).

claim 6, Tyler discloses wherein the connection segments (82) of the two recess loops (T) are arranged on the recess loops (T) opposite to the overlapping portion (80 and P), respectively (annotated Fig. 13).


	Regarding claim 7, Tyler discloses wherein the sheet body (38) comprises a connecting loop (“coined area 78”; [0051]; Fig. 13; element 78) in a shape of an enclosed loop (Fig. 13; element 78) and surrounding (Fig. 13) a periphery of the recess loop (82 and 84).

	Regarding claim 8, Tyler discloses wherein a thickness (“cross-sectional width 104”; [0047]; Fig. 6; element 104) of the flip portion (Fig. 6; element 86) is no smaller than a thickness (“cross-sectional width 104”; [0047]; Fig. 6; element 104) of the connecting loop (Fig. 6; element 78).





    PNG
    media_image5.png
    565
    748
    media_image5.png
    Greyscale

Regarding claim 9, Tyler discloses wherein the score (80) is formed at a middle part (Fig. 13) of the recess loop (80-84).

    PNG
    media_image2.png
    412
    767
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 20160043367 A1) hereinafter Chun.

Regarding claim 1, Chun discloses an explosion-proof sheet (“second vent 63… set on the external surface of the cylindrical case 20”; [0118]; Fig. 6; elements 20 and 63), comprising 

a sheet body (Fig. 6; elements 20 and 63) formed as a whole (Fig. 6), 

wherein a recess loop (“second vent 63”; Fig. 6; element 63) in a shape of an enclosed loop (Fig. 6; element 63) is formed in the sheet body (20 and 63), 


    PNG
    media_image6.png
    464
    373
    media_image6.png
    Greyscale
a flip portion (annotated Fig. 6; element F) is formed in the sheet body (20 and 63) within a region (annotated Fig. 6; element F) enclosed by the recess loop (63); 

a score ([0121]; Fig. 6; element 634) in a shape of a partial loop (Fig. 6; element 634) is arranged within the recess loop (63), 

a portion (“a single-ended portion 635”; [0119]; Fig. 6; element 635) of the recess loop (63) located between two ends (“double ends”; [0119]; Fig. 6) of the score (634) forms a connection segment (“a single-ended portion 635”; [0119]; Fig. 6; element 635).

Regarding the claim limitation, “wherein as pressure within an enclosure with a battery exceeds a pressure threshold, the score is configured to break within the recess loop and the flip portion is configured to turn about the connection segment within the recess loop to form an opening that is an area of the flip portion”, Chun discloses that the configuration of the connection segment (635) and the score (634) allow the vent to be opened easily ([0120]). It has been held that when the structure recited in the reference is substantially identical to that of the 

Chain fails to disclose “rectangular loop”, a “partial rectangular loop”, or “substantially parallel lengthwise portions connected with substantially parallel crosswise portions and opposing spaced apart ends along one portion”. However, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore, it would have been obvious to one of ordinary skill in the art to have modified Chun by employing a rectangular configuration to arrive at the claimed invention.

	

    PNG
    media_image6.png
    464
    373
    media_image6.png
    Greyscale


	
Regarding claim 2, Modified Chun discloses all claim limitations of the present invention as set forth above. Modified Chun further discloses wherein one recess loop (Fig. 6; element 63) is formed in the sheet body (20 and 63), and only one flip portion (F) is formed within the region (F) enclosed by the one recess loop (63).

Regarding claim 3, Modified Chun discloses all claim limitations of the present invention as set forth above. Chain further discloses wherein the recess loop (63) includes a lengthwise portion (annotated Fig. 6; element L) and a crosswise portion (annotated Fig. 6; element W), and the connection segment (635) is arranged at the lengthwise portion (L).

    PNG
    media_image7.png
    471
    393
    media_image7.png
    Greyscale


It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed a recess loop of a rectangular shape based on Chun’s disclosure.

Regarding claim 7, Modified Chun discloses all claim limitations of the present invention as set forth above. Modified Chun further discloses wherein the sheet body (20 and 63) comprises a connecting loop (Fig. 6; element 20) in a shape of an enclosed loop (Fig. 6; element 63) and surrounding a periphery of the recess loop (Fig. 6; element 63).

claim 8, modified Chun discloses all claim limitations of the present invention as set forth above. Further, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	
Thus, Chun’s disclosure is not patentably distinct from the instant claim limitation “a thickness of the flip portion is no smaller than a thickness of the connecting loop”.

Regarding claim 9, Modified Chun discloses all claim limitations of the present invention as set forth above. Modified Chun further discloses wherein the score ([0121]; Fig. 6; element 634) is formed (Fig. 6; [0121]) at a middle part ([0121]; Fig. 6; element M in grey) of the recess loop (63). 

    PNG
    media_image8.png
    429
    412
    media_image8.png
    Greyscale

 For illustrative purposes, the following drawing (Fig. 4) has been included to demonstrate the structural relationship of the recess loop (63) and score (634) as disclosed by Chun ([0121]). In this illustrative demonstration, the score (634) is represented by element 612, the recess loop (63) is represented by element 611.


    PNG
    media_image9.png
    342
    368
    media_image9.png
    Greyscale



Response to Arguments
Applicant's arguments filed 07/08/2021 have been fully considered but they are not persuasive. 

Applicant has argued that neither Chun nor Tyler discloses or suggest the claimed structure or resulting vent opening. However, Chun discloses all of the claimed structure (including a continuous recess in Fig. 6) except the shape (i.e. rectangle) of elements disclosed in claim 1. It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chun to arrive at the claimed invention.

As to the general allegation that bending the vent of Chun would be difficult or impossible based upon the thickness of the material of the vent, Chun explicitly discloses that the vent is configured to be easily opened ([0120]). 

Regarding the arguments pertaining to the Tyler reference, Tyler discloses the claimed structure outright (see 102 rejections above). Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253.  The examiner can normally be reached on M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727